DETAILED ACTION - ALLOWANCE
Status of Application
The response filed 07/13/2021 has been received, entered and carefully considered. 
Claims 1-3, 5-7, 9, 11-21 are pending in the case.
Applicant had previously elected the combination of astigmatism and presbyopia for the eye conditions and myopia was rejoined with presbyopia as a second eye disorder as an obvious variant.
Claim 14 is withdrawn being directed to a nonelected species.
Claims 1-3, 5-7, 9, 11-13 and 15-21 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments based on Bhushan in view of Asano that it does not provide a teaching for treating astigmatism with the specific combination of dapiprazole and pilocarpine (parasympathetic agonist) among the list of ophthalmic medications listed is persuasive and the rejections are withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Thomas Rosselli on October 27, 2021.
The application has been amended as follows: 
In claim 1:
Line 3,  delete  “a parasympathetic agonist”  and insert  
--- pilocarpine ---









In claim 2:
Line 2,  delete  “, myopia , hypermetropia”  and insert  
--- and myopia ---
Cancel claim 3
In claim 5:
Line 4, delete “a parasympathetic agonist” and insert  
--- pilocarpine ---










In claim 6:
Line 2,  delete  “, myopia , hypermetropia”  and insert  
--- and myopia ---











Cancel claim 7
In claim 11:
Line 4,  delete  “a parasympathetic agonist”  and insert  
--- pilocarpine ---
Line 6, after “disorder” insert  --- selected from the group consisting of presbyopia and myopia ---













Cancel claim 14
In claim 16:
Line 1,  delete  “parasympathetic agonist”  and insert  
--- pilocarpine ---















In claim 18:
Line 1,  delete  “parasympathetic agonist”  and insert  
--- pilocarpine ---
















In claim 20:
Line 1,  delete  “parasympathetic agonist”  and insert  
--- pilocarpine ---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim as amended resolves any 112 issues and is supported by the specification. The instant claims are now directed to the treatment of astigmatism (or astigmatism with presbyopia, or astigmatism with myopia) with the administration of an eyedrop formulation(s) with the combination of dapiprazole and pilocarpine without the use of a contact lens; wherein the pertinent prior art such as Osio Sancho (eye drop with contact lens, U.S. 2007/0122450), and De Juan (implant- not an eye drop, WO 2008/083118) no longer applies to the instant claims.
The claims as amended are free of the prior art.

Conclusion
Claims 1-2, 5-6, 9, 11-13, 15-21 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GIGI G HUANG/Primary Examiner, Art Unit 1613